Citation Nr: 1432141	
Decision Date: 07/17/14    Archive Date: 07/22/14

DOCKET NO.  10-34 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Whether the calculation of the combined disability rating of 80 percent for service-connected disabilities in the November 2009 rating decision was proper.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from September 1967 to September 1969.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a November 2009 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

In February 2013, the Board remanded this claim for the RO to schedule a hearing before the Board.  A video conference hearing was scheduled for May 29, 2013.  However, on that date, prior to the hearing, he submitted correspondence indicating he wished to cancel the hearing.  Under 38 C.F.R. § 20.704(e), a request for hearing may be withdrawn by an appellant at any time before the hearing.  Thus, the Board will proceed with appellate review.   

In May 2013, the Veteran submitted correspondence indicating that he did not correctly state the issues he was appealing in his December 2009 notice of disagreement.  Specifically, he stated that, in addition to disagreeing with the way VA added his disability ratings together to calculate a combined disability rating, he also disagreed with the individual disability ratings assigned for his prostate cancer and fecal incontinence.  These issues, as discussed below, have not been adjudicated by the Agency of Original Jurisdiction (AOJ), and the Board does not have jurisdiction over them.  Therefore, they are referred to the AOJ for appropriate action.   

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.


FINDING OF FACT

On February 1, 2010, when the 80 percent combined disability rating on appeal went into effect, the Veteran had service connection for four disabilities, separately evaluated as 70, 30, 20, and zero (0) percent disabling.  


CONCLUSION OF LAW

The calculation of the 80 percent combined disability rating in the November 2009 rating decision was proper.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.25 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The November 2009 rating decision on appeal reduced the 100 percent disability rating in effect for service-connected prostate cancer to 20 percent, effective from February 1, 2010, and also found that entitlement to special monthly compensation was no longer demonstrated, effective from February 1, 2010.  

The November 2009 rating decision listed the Veteran's combined disability compensation as follows: 50 percent from February 1, 2000; 70 percent from November 30, 2007; 100 percent from May 29, 2009; and 80 percent from February 1, 2010.  In addition, the rating decision noted that a total rating based on individual unemployability due to service-connected disabilities (TDIU) was in effect from November 30, 2007.  

In December 2009, the Veteran submitted correspondence stating that he disagreed with the combined evaluation for all service-connected disabilities.  Specifically, he noted that his posttraumatic stress disorder (PTSD) was evaluated at 80 percent, his prostate cancer was evaluated at 20 percent, and that 80 plus 20 equaled 100.  He also indicated that his prostate cancer had worsened, which the RO interpreted as a claim for an increased rating for that disability, and adjudicated it as such in a January 2010 rating decision that was not appealed.    

As an initial matter, based on the foregoing procedural summary, the Board does not interpret the Veteran's December 2009 Notice of Disagreement to be a disagreement with the disability ratings assigned for his individual service-connected disabilities.  He specifically voiced disagreement only with the calculation of his combined 80 percent disability rating, made effective from February 1, 2010.  Further, the July 2010 Statement of the Case (SOC) (in response to which the Veteran filed his substantive appeal) addressed only the method by which his combined disability rating was calculated.    

As noted above, the Veteran contends that the calculation of his combined disability rating for his service-connected disabilities in the November 2009 rating decision was incorrect, and that his combined disability rating should be higher than the 80 percent assigned therein.  

At the time of the November 2009 rating decision, service connection was in effect for PTSD, evaluated as 50 percent disabling from February 1, 2000, and as 70 percent disabling from November 30, 2007; fecal incontinence, evaluated as 30 percent disabling from August 10, 2009; prostate cancer, evaluated as 100 percent disabling from May 29, 2009, and as 20 percent disabling from February 1, 2010; and pilonidal cyst with residual scar, evaluated as noncompensably disabling from February 1, 2000.  His combined disability rating was calculated at 100 percent from May 29, 2009, and 80 percent from February 1, 2010.

VA uses the Combined Ratings Table (Table) set forth in 38 C.F.R. § 4.25 to determine the combined rating for a veteran's service-connected disabilities.  A combined rating results from the consideration of the efficiency of the individual as affected first by the most disabling condition, then by the less disabling condition, then by other less disabling conditions, if any, in the order of severity.  38 C.F.R. § 4.25. 

To calculate the combined evaluation for the Veteran's service-connected disabilities, the disabilities are first arranged in the exact order of their severity, beginning with the greatest disability.  Next, the degree of the first disability is read in the left column of the Table and the degree of the second disability is read in the top row of the Table, whichever is appropriate.  The figure that appears in the space where the column and row intersect represents the combined value of the two.  Then, the combined value of the first two disabilities is combined in the Table with the degree of the third disability.  The combined value for the three disabilities will be found in the space where the column and row intersect.  Finally, the combined value of the three disabilities is combined in the Table with the degree of the fourth disability.  The combined value for all four disabilities will be found in the space where the column and row intersect.  This total combined value is then converted to the nearest degree divisible by 10.  Combined values ending in 5 are adjusted upwards.  38 C.F.R. § 4.25. 

With regard to the Veteran's contention that the combined disability rating for his service-connected disabilities should be higher than the 80 percent assigned in the November 2009 rating decision, the Board notes that awards are based on the schedular evaluations provided by the diagnostic codes in VA's rating schedule.  38 U.S.C.A. § 1114 (West 2002); 38 C.F.R. § 3.350(a) (2013).

In this case, effective from February 1, 2010, when the combined 80 percent disability rating became effective, service connection was in effect for PTSD, evaluated as 70 percent disabling; fecal incontinence, evaluated as 30 percent disabling; prostate cancer, evaluated as 20 percent disabling; and pilonidal cyst, evaluated as noncompensably (or zero percent) disabling. 

After carefully reviewing the record, the Board finds that the November 2009 rating decision's calculation of the combined rating is correct.  Specifically, following the directions set forth in 38 C.F.R. § 4.25, the 70 percent rating for PTSD is combined with the 30 percent rating assigned for fecal incontinence, resulting in a 79 percent disability rating.  The 79 percent rating is combined with the 20 percent assigned for prostate cancer, resulting in an 83 percent rating.  Nothing is added for the pilonidal cyst because it is rated as noncompensably disabling (or zero percent).  The 83 percent is rounded to the nearest number divisible by 10, which is 80.  Therefore, the November 2009 rating decision reflects that the RO properly calculated the Veteran's combined 80 percent disability rating. 

Based on these facts, the Board finds no error in the November 2009 rating decision's calculation of the combined disability rating of 80 percent, and the claim for a higher combined disability rating must be denied.

The Board further finds that the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013), are not applicable to this case, as the outcome does not turn on the underlying facts or development of the facts, but the application of the regulation to the undisputed facts.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002) (VCAA not applicable to a claim for non-service-connected pension when the claimant did not serve on active duty during a period of war, as required by law); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); see also VAOPGCPREC 5-2004 (June 23, 2004).


ORDER

The calculation of the combined disability rating of 80 percent for service-connected disabilities in the November 2009 rating decision was proper, and the request for a higher combined disability rating is denied.  




______________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


